Exhibit 99.1 For Immediate Release Investor Contact: Tom Van Hall Media Contact: Meredith Gremel Interim Chief Financial Officer Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Announces Second Quarter Fiscal Year 2017 Financial Results Consolidated Net Sales Increased 3.7% Driven by Growth in Food Distribution Segment Reported Second Quarter EPS from Continuing Operations Improved to $0.56 per Diluted Share; Adjusted Second Quarter EPS from Continuing Operations Improved to $0.60 per Diluted Share Experienced Food Distribution Executive Mark Shamber to Join Company as CFO in September GRAND RAPIDS, MICHIGAN – August 16, 2017 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week second quarter and 28-week period ended July 15, 2017. Second Quarter Results Consolidated net sales for the second quarter increased $67.1 million to $1.89 billion from $1.83 billion in the prior year quarter. The increase in net sales was driven by contributions from the Caito Foods Service (“Caito”) acquisition and organic growth in the food distribution segment.
